Elliott, J.
The motion for a venire de novo, was properly overruled. The property involved in the suit was specifically described in the complaint, and is referred to in the verdict as “ said property.” This refers to the property in suit, as described in the complaint, and is sufficient.
The failure of the jury to assess damages for the detention of the property did not injure the appellant, and he cannot, therefore, complain of it. It was a benefit to him, and not an injury, and hence he cannot claim a reversal of the judgment for such a reason.
One of the reasons urged for a new trial is, that the verdict is not sustained by the evidence. This is the question discussed by the appellant’s counsel under the'second error’ assigned.
It is certified in a bill of exceptions that it contains all the evidence given in the cause. But this is an evident error, as the bill of exceptions does not, in fact, contain any part of the evidence, as given on the trial. It simply contains a certificate by the judge of what the evidence proved, *104or tended to prove, as to certain questions of fact. It commences thus: “ There was-competent and proper evidence introduced tending'to prove that the defendant was, at the date of the commencement of this suit, sheriff of Starke county,” &c. This 'is a fair specimen of the whole. We cannot look to -such a statement, to determine the question whether the .verdict was or was not sustained by sufficient evidence. That question can only be raised in this court by a proper presentation of all the evidence as it was given on the trial in the lower court.
W. PI. Calkins, for appellant.
M. A. Ó. Packard and S. P. Anthony, for appellee.
The judgment is affirmed, with costs.